RENDERED: JUNE 3, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-1204-MR

DAVID CAMPBELL                                                      APPELLANT


              APPEAL FROM LIVINGSTON CIRCUIT COURT
v.          HONORABLE CLARENCE A. WOODALL, III, JUDGE
                    ACTION NO. 05-CR-00033-001


COMMONWEALTH OF KENTUCKY                                              APPELLEE


                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: CETRULO, LAMBERT, AND TAYLOR, JUDGES.

TAYLOR, JUDGE: David Campbell, pro se, brings this appeal from an August

16, 2020, order of the Livingston Circuit Court denying his motion pursuant to

Kentucky Rules of Civil Procedure (CR) 60.02, CR 60.03, Kentucky Rules of

Criminal Procedure (RCr) 10.02, RCr 10.26, and the Eighth and Fourteenth

Amendments to the United States Constitution. We affirm.
               In 2006, Campbell entered a guilty plea to 16 counts of second-degree

rape, 16 counts of second-degree sodomy, 16 counts of incest, 16 counts of first-

degree sexual abuse, possession of a handgun by a convicted felon, and 4 counts of

possession of a firearm by a convicted felon.1 By final judgment entered June 19,

2006, Campbell was sentenced to a total of forty-years’ imprisonment.

               On July 27, 2020, Campbell filed a motion pursuant to CR 60.02, CR

60.03, RCr 10.02, and RCr 10.26 seeking to be released from incarceration2

because of COVID-19. Therein, Campbell asserted that due to his preexisting

medical conditions the potential of COVID-19 exposure was a direct threat to his

health. Campbell further asserted that incarceration during the COVID-19

pandemic violated his rights under the Eighth Amendment and the Fourteenth

Amendment of the United States Constitution. The circuit court denied

Campbell’s motion by order entered August 16, 2020. This appeal follows.

               Campbell initially asserts that the circuit court erred by denying his

motion, pursuant to CR 60.02, CR 60.03, RCr 10.02, and RCr 10.26, for relief

from the June 19, 2006, final judgment imposing the forty-year sentence of

imprisonment. We will address entitlement to relief under each rule.



1
  David Campbell pleaded guilty to numerous counts of rape, sodomy, incest, and sexual abuse
related to acts he committed against his step-daughter, who was less than fourteen years of age.
2
 At the time Campbell filed his motion seeking release from incarceration, he was housed at
Luther Luckett Correctional Complex.

                                               -2-
              Our standard of review upon a motion brought pursuant to CR 60.02

and CR 60.03 is an abuse of discretion. White v. Commonwealth, 32 S.W.3d 83,

86 (Ky. App. 2000). An abuse of discretion occurs if “the trial judge’s decision

was arbitrary, unreasonable, unfair, or unsupported by sound legal principles.”

Foley v. Commonwealth, 425 S.W.3d 880, 886 (Ky. 2014). Constitutional

questions are reviewed de novo. Phon v. Commonwealth, 545 S.W.3d 284, 290

(Ky. 2018).

                                      CR 60.02

              CR 60.02 generally “functions to address significant defects in the

trial proceedings.” Ramsey v. Commonwealth, 453 S.W.3d 738, 739 (Ky. App.

2014) (citing Wine v. Commonwealth, 699 S.W.2d 752, 754 (Ky. App. 1985)).

Campbell, however, is not alleging any defect or error related to the prosecution of

his case or his sentence of imprisonment. Rather, Campbell maintains that he

should be entitled to release from his forty-year sentence of imprisonment because

of his increased risk of complications if he were exposed to COVID-19. Campbell

asserts that had he known about COVID-19 he would not have entered into the

guilty plea in 2006. Regardless, Campbell has not alleged any defect in the trial

process. And, as recently determined by this Court, the risks inmates face with

COVID-19 “are not trial defects and do not qualify as ‘claims of an extraordinary

nature’ entitling someone to relief under CR 60.02(f).” Jackson v. Commonwealth,


                                         -3-
640 S.W.3d 99, 102 (Ky. App. 2022) (quoting Ramsey, 453 S.W.3d at 739).

Therefore, Campbell is not entitled to relief pursuant to CR 60.02 from his forty-

year sentence of imprisonment, and the circuit court did not err in denying same.

                                      CR 60.03

             CR 60.03 provides, in relevant part, that “[CR] 60.02 shall not limit

the power of any court to entertain an independent action to relieve a person from a

judgment[.]” In other words, CR 60.03 provides that an independent action may

be utilized as an avenue to obtain relief from a final judgment. As Campbell has

not pursued an independent action to challenge the denial of relief from his forty-

year sentence of imprisonment, the court did not err in denying him relief under

CR 60.03. Furthermore, similar arguments by inmates pursuant to CR 60.03

regarding COVID-19 have been rejected. See Jackson, 640 S.W.3d at 102; Martin

v. Commonwealth, 639 S.W.3d 433, 437 (Ky. App. 2022). Thus, we reject

Campbell’s argument that the circuit court erred by denying him CR 60.03 relief.

                                     RCr 10.02

             RCr 10.02(1) provides, in relevant part, that upon the motion of a

defendant, the trial “court may grant a new trial for any cause which prevented the

defendant from having a fair trial[.]” By its very terms, RCr 10.02 is limited in

scope to the granting of a new trial. As the relief requested by Campbell is related

to the conditions of his incarceration, a new trial pursuant to RCr 10.02 is not the


                                         -4-
proper avenue for relief. Accordingly, we summarily affirm the circuit court’s

denial of Campbell’s requested relief pursuant to RCr 10.02.

                                     RCr 10.26

             RCr 10.26 provides, in relevant part, that:

             [a] palable error which affects the substantial rights of a
             party may be considered by the court on motion for a
             new trial or by an appellate court on appeal, even though
             insufficiently raised or preserved for review, and
             appropriate relief may be granted upon a determination
             that manifest injustice has resulted from the error.

             To begin, RCr 10.26 is a mechanism to obtain relief from an

unpreserved palpable error which affects the substantial rights of a party where a

manifest injustice has occurred. RCr 10.26 does not provide a procedural

mechanism for filing an independent motion thereunder. Thus, RCr 10.26 is not

the appropriate avenue for the relief Campbell is seeking from the conditions of his

incarceration. As such, we do not believe the circuit court erred by denying

Campbell’s request for relief under RCr 10.26.

                        Eighth and Fourteenth Amendments

             As to Campbell’s allegations under the Eighth and Fourteenth

Amendments to the United States Constitution, this Court recently addressed the

propriety of similar COVID-19 claims and rejected same. In Martin v.

Commonwealth, 639 S.W.3d 433 (Ky. App. 2022), this Court specifically refused

such relief stating:

                                         -5-
            Regardless, we have rejected similar COVID-19-based
            claims and do so here again, for the same fundamental
            reasons. Gribbins, 2021 WL 1164461, at *2-3 (holding
            that the Kentucky Department of Corrections was not
            indifferent to the health needs of prisoners); Williams,
            2021 WL 943753, at *3 (holding that Eighth Amendment
            claims involve the conditions of the movant’s
            confinement and thus are civil claims which are not
            properly brought in the sentencing court); Morris, 2021
            WL 1933656, at *2 (holding that Eighth and Fourteenth
            Amendment conditions of confinement claims must be
            raised in civil actions by naming the warden of the
            movant’s institution as a named party and, in any event,
            success on those claims would not result in the claimant
            being released from incarceration).

Id. at 436-37 (footnote omitted). In sum, if Campbell wishes to pursue claims that

the Eighth and Fourteenth Amendments were violated by the conditions of his

confinement, he may do so in a civil action. Therefore, we do not believe the

circuit court erred by denying Campbell’s motion seeking release from

incarceration pursuant to violation of the Eighth and Fourteenth Amendments.

            In conclusion, while we are sympathetic to Campbell’s concerns

regarding COVID-19 exposure, the pandemic does not entitle him to post-

conviction relief under CR 60.02, CR 60.03, RCr 10.02, RCr 10.26, or the Eighth

and Fourteenth Amendments. See Martin, 639 S.W.3d at 437.

                               Evidentiary Hearing

            Campbell also maintains that he was entitled to an evidentiary hearing

upon his motion seeking release from incarceration due to potential COVID-19


                                        -6-
exposure. As we have determined Campbell was not entitled to the relief

requested, we cannot say that the circuit court erred by not granting him an

evidentiary hearing.

             We deem any other contentions of error to be moot or without merit.

             For the foregoing reasons, the August 16, 2020, order of the

Livingston Circuit Court denying Campbell relief pursuant to CR 60.02, CR 60.03,

RCr 10.02 and RCr 10.26 is affirmed.

             ALL CONCUR.

BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

David Campbell, Pro Se                    Daniel Cameron
LaGrange, Kentucky                        Attorney General of Kentucky
                                          Frankfort, Kentucky

                                          Ken W. Riggs
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                        -7-